Citation Nr: 9919210
Decision Date: 07/14/99	Archive Date: 09/09/99

DOCKET NO. 98-07 173               DATE JUL 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Baltimore, Maryland

THE ISSUE

Entitlement to service connection for the veteran's cause of death.

REPRESENTATION

Appellant represented by: Maryland Veterans' Service Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Jean Steadman, Associate Counsel 

REMAND

The veteran had active duty from October 1942 to June 1945.

While the Board regrets the delay involved in remanding this case,
it recognizes that the mandate of 38 C.F.R. 20.1304 is not
optional. Under the Board's rules of practice, "[a]ny pertinent
evidence submitted ... which is accepted by the Board...must be
referred to the agency of original jurisdiction for review and
preparation of a Supplemental Statement of the Case unless this
procedural right is waived.. ..." See 38 C.F.R. 20.1304(c).

The veteran died on January [redacted] 1998. The appellant filed her
original claim for service connection for the veteran's cause of
death in January 1998. In February 1998, the RO denied entitlement
to service connection for the veteran's cause of death. The
appellant filed a timely notice of disagreement in March 1998 and
perfected her appeal in April 1998. The veteran was afforded an RO
hearing in June 1998.

In March 1999, the appellant requested a hearing before a member of
the Board. In May 1999, the appellant's representative forwarded a
letter to the Board wherein he referred to a pre-hearing
conference. The appellant's representative acknowledged that the
appellant wanted to waiver her personal hearing. Furthermore, the
appellant requested that the claims file be returned to the RO for
consideration of new evidence submitted directly to the Board. The
appellant stated that she did not desire to waive local
consideration of the new evidence.

- 2 -

To ensure full compliance with due process requirements, the case
is REMANDED to the regional office (RO) for the following
development:

The RO should review the entire evidentiary record in order to
determine if service connection for cause of the veteran's death
may be granted. If the decision remains adverse to the appellant,
she and her representative should be furnished with a SSOC and with
a reasonable period of time within which to respond thereto. The
case should thereafter be returned to the Board for further review,
as appropriate. The appellant need take no action until she is so
informed.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT E. SULLIVAN 
Member, Board of Veterans' Appeals

- 3 - 

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1998), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

 

